Abatement Order filed November 17, 2011.




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00541-CV
                                   ____________

        TAHIR ENTERPRISES, INC. and TAHIR MAHMOOD, Appellants

                                          V.

   REDHA INVESTMENT GROUP, INC., AYSHA INVESTMENTS, INC., and
             MANUEL EDUARDO GONZALEZ, Appellees


                       On Appeal from the 55th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-03521


                           ABATEMENT              ORDER

      This court has been notified that appellant, Tahir Mahmood, has petitioned for
voluntary Chapter 13 bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 11-80597. Because a stay is automatically effected
by Section 362(a) of the Bankruptcy Code, we have stayed all proceedings in the appeal.
See Tex. R. App. P. 8.2.
       For administrative purposes only, and without surrendering jurisdiction, this court
orders the cause abated and treated as a closed case. It may be reinstated on motion of any
party, showing the stay has been lifted and specifying what further action, if any, is
required from this court, or the court may reinstate the appeal on its own motion. See Tex.
R. App. P. 8.3.



                                          PER CURIAM




                                            2